                             IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

                                           PENDLETON DIVISION



JUAN DEDIOS CRUZ ROJAS,                                                             Case No. 2:17-cv-00802-TC
                                                                                                            ORDER
                  Petitioner,
         vs.

JERE TAYLOR,

                  Respondent.



AIKEN, District Judge:

         Magistrate Judge Thomas Coffin filed his Findings and Recommendation ("F&R") (doc.

36) on November 28, 2018 recommending that the Petition for Writ of Habeas Corpus (doc. 1) be

denied. This case is now before me. See 28 U.S.C. § 636(b)(l)(B) and Fed. R. Civ. P. 72(b).

         No objections have been timely filed. 1 Although this relieves me of my obligation to

perform a de nova review, I retain the obligation to "make an informed, final decision." Britt v.

Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983), overruled on other grounds,

United States v. Reyna-Tapia, 328 F.3d 1114, 1121-22 (9th Cir. 2003) (en bane). The Magistrates



1 The Court notes that it previously granted an extension of time file objections. (doc. 46) The deadline to file

objections passed on March 14, 2019.

PAGE I-ORDER
Act does not specify a standard of review in cases where no objections are filed. Ray v. Astrue,

2012 WL 1598239, *1 (D. Or. May 7, 2012).            Following the recommendation of the Rules

Advisory Committee, I review the F&R for "clear error on the face of the record[.]" Fed. R. Civ.

P. 72 advisory committee's note (1983) (citing Campbell v. United States District Court, 501 F.2d

196,206 (9th Cir. 1974)); see also United States v. Vonn, 535 U.S. 55, 64 n.6 (2002) (stating that,

"[i]n the absence of a clear legislative mandate, the Advisory Committee Notes provide a reliable

source of insight into the meaning of' a federal rule).

       Having reviewed the file of this case and Magistrate Judge Coffin's order, I find no clear

error. Thus, I adopt Magistrate Judge Coffin's F&R (doc. 36) in its entirety. Accordingly, the

Petition (doc. 1) is DENIED, and this case is DISMISSED, with prejudice. The Court declines to

issue a Ce1iificate of Appealability on the basis that petitioner has not made a substantial showing

of the denial of a constitutional right pursuant to 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.

       Dated this 26th day of March, 2019.


                                   Lfil~
                                           Ann Aiken
                                   United States District Judge




PAGE2-0RDER
